DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/28/2020, claims 1 – 12 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) dated 9/28/2020 and 2/11/2022 are herein reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1 – 12 in the reply filed on 2/11/2022 is acknowledged.
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention directed to an ingress node of a path node. Election was made without traverse in the reply filed on 2/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. §103 as being unpatentable over Hedge et al. (US 9,838,246 B1), hereinafter “Hegde”, in view of Welin et al. (US 2015/0146531 A1), hereinafter “Welin”.
Regarding claim 1, Hedge teaches a method for enabling traffic to continue to be forwarded on a Segment Routing Traffic Engineering (SR-TE) path for an extended period of time after a failure of a neighboring node along the SR-TE path (forwarding traffic in a Segment Routing protocol network for a period of time after the detection of a failed node or communication path (Hedge Col. 5 Lines 24 – 48 and Col. 7 Line 57 – Col. 8 Line 29)), the method comprising: 
detecting, by a Proxy Forwarding node, the failure of a link along the SR-TE path (near-side point of local failure (NPLR) router detects failure of a communication link that couples network devices (Hedge Col. 7 Lines 57 – 64)); 
advertising, by a Proxy Forwarding node, SR proxy forwarding capability of the Proxy Forwarding node for neighboring nodes of the Proxy Forwarding node using extensions to interior gateway protocol (IGP) for Proxy Forwarding for enabling an ingress node to the SR-TE path to continue to forward the traffic without modifying a segment list of the SR-TE path that includes a node segment identifier (SID) of the failed link of the Proxy Forwarding node (NPLR router detects the link failure and sends a link-state advertisement to all other routers in the SR domain, and uses adjacency labels (SIDs) for a time duration to establish a temporary network topology to circumvent the failed link and use backup paths (Hedge Col. 7 Lines 57 – 67) routers use IGP routing protocol to communicate between one another and forward traffic along selected paths (Hedge Col. 7 Lines 46 – 39) adjacency labels are applied to a label stack, wherein node SIDs are node identifiers which are added to stack to create one-hop tunnels for network traffic which was originally to travel through the failed link (Hedge Col. 11 Lines 17 – 48)); 
receiving packets destined for a destination that previously utilized the failed link, and pushing adjacency label stack and adjacency labels onto the traffic to forward the traffic along the backup path (Hedge Col. 13 Lines 4 – 45)); and 
performing, by the Proxy Forwarding node, SR proxy forwarding for the failed link by forwarding the traffic towards a destination of the traffic in a direction that avoids the failed link for a period of time after the IGP has converged (forwarding the network traffic using the adjacency label stacks until a timer expires and the IGP protocol has converged into a new network topology which circumvents the failed link (Hedge Col. 7 Line 57 – Col. 8 Line 29)).  
Hedge fails to teach of a communication link failure being the failure of the neighboring node.
However, in analogous art, Welin teaches a communication link failure being the failure of the neighboring node (detected failure may be at a link or edge or node of the established path (Welin Paragraph [0042])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to detecting a failure at either a node or a link and apply them to the teachings of Hedge for the purpose of specifying a detected failure in communication. One would be motivated as such as whether it is a node or link failure is not immediately discernible and further this allows for all nodes to update their routing tables in response to the new routes (Welin Paragraph [0042]) based upon detection of the failure of various network elements.

Hedge and Welin teach the method of claim 1, wherein the Proxy Forwarding node advertises its SR proxy forwarding capability in an OSPF Router Information Opaque LSA that includes a Router Functional Capabilities TLV when the Proxy Forwarding node supports SR proxy forwarding for all of its neighboring nodes (network topology is defined with a link state routing protocol such as OSPF and distributed forwarding information using such protocols (Hedge Col. 18 Lines 1 – 28) information disseminated between routers using IGP link-state advertisements and information (Hedge Col. 5 Line 35 – 48)).  

Regarding claim 3, Hedge and Welin teach the method of claim 1, wherein the Proxy Forwarding node advertises its SR proxy forwarding capability in an Open Shortest Path First (OSPF) Extended Prefix Opaque Link State Advertisement (LSA) that includes a Proxy SIDs Type Length Value (TLV) specifying the proxy node-SID of each of the neighboring nodes that the Proxy Forwarding node supports SR proxy forwarding when the Proxy Forwarding node supports SR proxy forwarding for only some of its neighboring nodes (network topology is defined with a link state routing protocol such as OSPF and distributed forwarding information using such protocols (Hedge Col. 18 Lines 1 – 28) distributing labels to neighboring routers to support the segment routing forwarding along routes which include the label types such as adjacency labels and using the adjacency labels to forward packets through the network (Hedge Col. 5 Lines 56 – 67) information disseminated between routers using IGP link-state advertisements and information (Hedge Col. 5 Line 35 – 48)).  

Regarding claim 4, Hedge and Welin teach the method of claim 3, further comprising: 
creating temporary label stacks for forwarding network traffic after the detection of the failure of a link (Hedge Col. 8 Lines 10 – 42)); 
maintaining, by the Proxy Forwarding node, the OSPF Extended Prefix Opaque LSA that includes the Proxy SIDs TLV specifying the proxy node-SID of each of the neighboring nodes that the Proxy Forwarding node supports SR proxy forwarding for the extended period of time when a neighboring node fails (using the temporary adjacency label stacks comprising node SIDs to forward traffic for the time period duration following a detection of failure (Hedge Col. 7 Line 57 – Col. 8 Line 56) creating a new TLV for IS-IS protocol (Welin Paragraph [0048])); 
removing, by the Proxy Forwarding node, the Proxy SIDs TLV specifying the proxy node-SID of the neighboring node that failed from the OSPF Extended Prefix Opaque LSA after the extended period of time has elapsed (forwarding the network traffic using the node labels until the timer has expired (Hedge Col. 8 Lines 30 – 42) upon expiration of the timer the routers converge onto the new network topology and abandon using the temporary adjacency labels (Hedge Col. 10 Lines 12 – 52)); and 
removing, by the Proxy Forwarding node, the corresponding proxy forwarding entries for 26ATTY. DOCKET NO. 4502-61401 (86163588US05) protecting the failure of the neighboring node after the extended period of time has elapsed (converging to the new network topology and no longer utilizing the temporary labels, rather using conventional IGP forwarding under the new network topology (Hedge Col. 10 Lines 12 – 52 and Col. 7 Lines 16 – 39) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to adding specific TLV information to a routing table and apply them to the teachings of Hedge for the purpose and motivation of giving a maximum path size for each route in the routing table that allows the use of this metric for all packets being forwarded to their specific destination (Welin Paragraph [0048]).).  

Regarding claim 5, Hedge and Welin teach the method of claim 1, wherein the Proxy Forwarding node advertises its SR proxy forwarding capability in its link state packet (LSP), which contains an Intermediate System to Intermediate System (IS-IS) Router Capability TLV of Type 242 that includes a SR capabilities sub-TLV of sub-Type 2 when the Proxy Forwarding node supports SR proxy forwarding for all of its neighboring nodes (NPLR router detects the link failure and sends a link-state advertisement to all other routers in the SR domain, and uses adjacency labels (SIDs) for a time duration to establish a temporary network topology to circumvent the failed link and use backup paths (Hedge Col. 7 Lines 57 – 67) creating a new TLV for IS-IS protocol (Welin Paragraph [0048]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to adding specific TLV information to a routing table and apply them to the teachings of Hedge for the purpose and motivation of giving a maximum path size for each route in the routing table that allows the use of this metric for all packets being forwarded to their specific destination (Welin Paragraph [0048])).  

Regarding claim 6, Hedge and Welin teach the method of claim 1, wherein the Proxy Forwarding node advertises the node-SID of each of the neighboring nodes as a proxy node-SID in an IS-IS SID/Label Binding TLV, indicating that it is able to do SR proxy forwarding for the neighboring node corresponding to the node-SID when the Proxy Forwarding node supports SR proxy forwarding for only some of its neighboring nodes (NPLR router detects the link failure and sends a link-state advertisement to all other routers in the SR domain, and uses adjacency labels (SIDs) for a time duration to establish a temporary network topology to circumvent the failed link and use backup paths (Hedge Col. 7 Lines 57 – 67) creating a new TLV for IS-IS protocol (Welin Paragraph [0048]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to adding specific TLV information to a routing table and apply them to the teachings of Hedge for the purpose and motivation of giving a maximum path size for each route in the routing table that allows the use of this metric for all packets being forwarded to their specific destination (Welin Paragraph [0048])).  

Regarding claim 7, Hedge teaches a Proxy Forwarding node configured to enable traffic to continue to be forwarded on a Segment Routing Traffic Engineering (SR-TE) path for an extended period of time after a failure of a neighboring node along the SR-TE path (forwarding traffic in a Segment Routing protocol network for a period of time after the detection of a failed node or communication path (Hedge Col. 5 Lines 24 – 48 and Col. 7 Line 57 – Col. 8 Line 29)), the Proxy Forwarding node comprising: 
a memory storing instructions (Hedge Col. 17 Line 36 – 56); and 
a processor coupled to the memory (Hedge Col. 17 Line 36 – 56), the processor configured to execute the instructions to cause the Proxy Forwarding node to:
detecting the failure of a link along the SR-TE path (near-side point of local failure (NPLR) router detects failure of a communication link that couples network devices (Hedge Col. 7 Lines 57 – 64)); 
advertising, by a Proxy Forwarding node, SR proxy forwarding capability of the Proxy Forwarding node for neighboring nodes of the Proxy Forwarding node using extensions to interior gateway protocol NPLR router detects the link failure and sends a link-state advertisement to all other routers in the SR domain, and uses adjacency labels (SIDs) for a time duration to establish a temporary network topology to circumvent the failed link and use backup paths (Hedge Col. 7 Lines 57 – 67) routers use IGP routing protocol to communicate between one another and forward traffic along selected paths (Hedge Col. 7 Lines 46 – 39) adjacency labels are applied to a label stack, wherein node SIDs are node identifiers which are added to stack to create one-hop tunnels for network traffic which was originally to travel through the failed link (Hedge Col. 11 Lines 17 – 48)); 
receiving traffic targeting the failed link of the Proxy Forwarding node, the traffic including a proxy node-SID of the failed neighboring node (receiving packets destined for a destination that previously utilized the failed link, and pushing adjacency label stack and adjacency labels onto the traffic to forward the traffic along the backup path (Hedge Col. 13 Lines 4 – 45)); and 
performing SR proxy forwarding for the failed link by forwarding the traffic towards a destination of the traffic in a direction that avoids the failed link for a period of time after the IGP has converged (forwarding the network traffic using the adjacency label stacks until a timer expires and the IGP protocol has converged into a new network topology which circumvents the failed link (Hedge Col. 7 Line 57 – Col. 8 Line 29)).  
Hedge fails to teach of a communication link failure being the failure of the neighboring node.
Welin teaches a communication link failure being the failure of the neighboring node (detected failure may be at a link or edge or node of the established path (Welin Paragraph [0042])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to detecting a failure at either a node or a link and apply them to the teachings of Hedge for the purpose of specifying a detected failure in communication. One would be motivated as such as whether it is a node or link failure is not immediately discernible and further this allows for all nodes to update their routing tables in response to the new routes (Welin Paragraph [0042]) based upon detection of the failure of various network elements.

Regarding claim 8, Hedge and Welin teach the Proxy Forwarding node of claim 7, wherein the Proxy Forwarding node advertises its SR proxy forwarding capability in an OSPF Router Information Opaque LSA that includes a Router Functional Capabilities TLV when the Proxy Forwarding node supports SR proxy forwarding for all of its neighboring nodes (network topology is defined with a link state routing protocol such as OSPF and distributed forwarding information using such protocols (Hedge Col. 18 Lines 1 – 28) information disseminated between routers using IGP link-state advertisements and information (Hedge Col. 5 Line 35 – 48)).  

Regarding claim 9, Hedge and Welin teach the Proxy Forwarding node of claim 7, wherein the Proxy Forwarding node advertises its SR proxy forwarding capability in an Open Shortest Path First (OSPF) Extended Prefix Opaque Link State Advertisement (LSA) that includes a Proxy SIDs Type Length network topology is defined with a link state routing protocol such as OSPF and distributed forwarding information using such protocols (Hedge Col. 18 Lines 1 – 28) distributing labels to neighboring routers to support the segment routing forwarding along routes which include the label types such as adjacency labels and using the adjacency labels to forward packets through the network (Hedge Col. 5 Lines 56 – 67) information disseminated between routers using IGP link-state advertisements and information (Hedge Col. 5 Line 35 – 48)).  

Regarding claim 10, Hedge and Welin teach the Proxy Forwarding node of claim 9, wherein the processor is further configured to execute the instructions to cause the Proxy Forwarding node to: 
create corresponding proxy forwarding entries for protecting the failure of the neighboring nodes that the Proxy Forwarding node supports SR proxy forwarding (creating temporary label stacks for forwarding network traffic after the detection of the failure of a link (Hedge Col. 8 Lines 10 – 42)); 
maintain the OSPF Extended Prefix Opaque LSA that includes the Proxy SIDs TLV specifying the proxy node-SID of each of the neighboring nodes that the Proxy Forwarding node supports SR proxy forwarding for the extended period of time when a neighboring node fails (using the temporary adjacency label stacks comprising node SIDs to forward traffic for the time period duration following a detection of failure (Hedge Col. 7 Line 57 – Col. 8 Line 56) creating a new TLV for IS-IS protocol (Welin Paragraph [0048])); 
remove the Proxy SIDs TLV specifying the proxy node-SID of the neighboring node that failed from the OSPF Extended Prefix Opaque LSA after the extended period of time has elapsed (forwarding the network traffic using the node labels until the timer has expired (Hedge Col. 8 Lines 30 – 42) upon expiration of the timer the routers converge onto the new network topology and abandon using the temporary adjacency labels (Hedge Col. 10 Lines 12 – 52)); and 
remove the corresponding proxy forwarding entries for 26ATTY. DOCKET NO. 4502-61401 (86163588US05) protecting the failure of the neighboring node after the extended period of time has elapsed (converging to the new network topology and no longer utilizing the temporary labels, rather using conventional IGP forwarding under the new network topology (Hedge Col. 10 Lines 12 – 52 and Col. 7 Lines 16 – 39) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to adding specific TLV information to a routing table and apply them to the teachings of Hedge for the purpose and motivation of giving a maximum path size for each route in the routing table that allows the use of this metric for all packets being forwarded to their specific destination (Welin Paragraph [0048]).).  

Regarding claim 11, Hedge and Welin teach the Proxy Forwarding node of claim 7, wherein the Proxy Forwarding node advertises its SR proxy forwarding capability in its link state packet (LSP), which contains an Intermediate System to Intermediate System (IS-IS) Router Capability TLV of Type 242 that includes a SR capabilities sub-TLV of sub-Type 2 when the Proxy Forwarding node supports SR proxy forwarding for all of its neighboring nodes (NPLR router detects the link failure and sends a link-state advertisement to all other routers in the SR domain, and uses adjacency labels (SIDs) for a time duration to establish a temporary network topology to circumvent the failed link and use backup paths (Hedge Col. 7 Lines 57 – 67) creating a new TLV for IS-IS protocol (Welin Paragraph [0048]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to adding specific TLV information to a routing table and apply them to the teachings of Hedge for the purpose and motivation of giving a maximum path size for each route in the routing table that allows the use of this metric for all packets being forwarded to their specific destination (Welin Paragraph [0048])).  

Regarding claim 12, Hedge and Welin teach the Proxy Forwarding node of claim 7, wherein the Proxy Forwarding node advertises the node-SID of each of the neighboring nodes as a proxy node-SID in an IS-IS SID/Label Binding TLV, indicating that it is able to do SR proxy forwarding for the neighboring node corresponding to the node-SID when the Proxy Forwarding node supports SR proxy forwarding for only some of its neighboring nodes (NPLR router detects the link failure and sends a link-state advertisement to all other routers in the SR domain, and uses adjacency labels (SIDs) for a time duration to establish a temporary network topology to circumvent the failed link and use backup paths (Hedge Col. 7 Lines 57 – 67) creating a new TLV for IS-IS protocol (Welin Paragraph [0048]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Welin related to adding specific TLV information to a routing table and apply them to the teachings of Hedge for the purpose and motivation of giving a maximum path size for each route in the routing table that allows the use of this metric for all packets being forwarded to their specific destination (Welin Paragraph [0048])). 

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Bashandy et al. (US 9,537,718 B2) which teaches exchanging packets in a network using Segment Routing over label distribution protocol.
Saad (US 2016/0173366 A1) which teaches identifying adjacency segments in a Segment US-9537719-B2Routing network and merging network paths between a merge point and a bypass path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K.B/             Examiner, Art Unit 2459    

/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459